The second special defense, dated April 9, 1946 and filed June 12, 1946, is a restatement of the same matter originally set forth in the first special defense filed June 8, 1945, and expunged therefrom by the court (McLaughlin,J.) November 28, 1945, and is improperly filed.
The fifth special defense, dated April 9, 1946 and filed June 12, 1946, is a rearrangement of the language and a restatement of the same matter originally set forth in the sixth special defense filed June 8, 1945, and expunged by the court (McLauglin, J.) November 28, 1945, and is improperly filed.
"Parties cannot be permitted to waste the time of courts by the repetition in new pleadings of claims which have been set up on the record and overruled at an earlier stage of the proceedings."Goldberg v. Kaplan, 101 Conn. 432, 438; Hillyer
v. Winsted, 77 Conn. 304, 306.
   The motion to strike out defendant's second and fifth special defense is granted.